Case 8:20-mc-00127-JLS-JDE Document 37 Filed 01/06/21 Page 1 of 2 Page ID #:1867



 Matthew S. Warren (Bar No. 230565)
 Jennifer A. Kash (Bar No. 203679)
 Maissa Chouraki (Bar No. 307711)
 WARREN LEX LLP
 2261 Market Street, No. 606
 San Francisco, California, 94114
 +1 (415) 895-2940
 +1 (415) 895-2964 facsimile
 20-127@cases.warrenlex.com

 Attorneys for HMD Global Oy



                          UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                  SOUTHERN DIVISION
 ___________________________________
                                     )           Case No. 8:20-mc-127 JLS (JDEx)
 HMD GLOBAL OY,                      )
                                     )           PROOF OF SERVICE
      Movant,                        )
                                     )           Judge: John D. Early
 v.                                  )           Date: January 21, 2021
                                     )           Time: 10:00 a.m. PST
 ACACIA RESEARCH CORPORATION )                   Place: Telephonic Hearing
                                     )           Discovery Cutoff: March 18, 2021
 Respondent                          )           Pretrial-Conference Date: June 29, 2021
 ___________________________________ )           Trial Date: August 2, 2021

 I, Maissa Chouraki, hereby declare under 28 U.S.C. § 1746:
       1.     I am an attorney licensed to practice in the State of California, and an
 associate at the law firm of Warren Lex LLP, counsel for defendant HMD Global Oy. I
 have personal knowledge of the matters set forth in this declaration and, if called as a
 witness, I could and would testify competently to each of them.
       2.     On January 5, 2021, I served the following documents:
       Reply in Support of Motion to Compel Production of Documents by Acacia
       Research Corporation;



                                                                               PROOF OF SERVICE
Case 8:20-mc-00127-JLS-JDE Document 37 Filed 01/06/21 Page 2 of 2 Page ID #:1868



       Exhibits A-F in Support of Reply in Support of Motion to Compel Production of
       Documents by Acacia Research Corporation; and
       Declaration of Maissa Chourakin in Support of Application for Leave to File Under
       Seal Regarding Reply in Support of Motion by HMD Global Oy to Compel
       Production of Documents from Acacia Research Corporation and Supporting
       Documents
 on the following counsel for respondent Acacia Research Corporation by electronically
 mailing them to the email addresses below:
       Jeffrey R. Bragalone
       Jonathan H. Rastegar
       Jerry D. Tice II
       Hunter S. Palmer
       Bragalone Conroy PC
       2200 Ross Avenue
       Suite 4500W
       Dallas, Texas, 75201
       cce-service@bcpc-law.com.
       Ben. M. Davidson
       Davidson Law Group, ALC
       4500 Park Granada Blvd., Suite 202
       Calabasas, California 91302
       ben@dlgla.com
       I received no error or any electronic message or other indication that the
 transmission was unsuccessful.
       I declare under penalty of perjury that the foregoing is true and correct. Executed on
 January 5, 2021, in San Francisco, California.


                                                  ____________________________
                                                  Maissa Chouraki




                                          –1–                             Case No. 8:20-mc-127
                                                                              PROOF OF SERVICE
